Name: 2004/471/EC:COMMISSION DECISION of 29 April 2004 deleting certain milk establishments from the list of establishments allowed to process EU compliant and non-compliant milk during a transitional period in Poland (notified under document number C(2004) 1717) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  European construction;  Europe;  technology and technical regulations;  agri-foodstuffs
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 160/58 COMMISSION DECISION of 29 April 2004 deleting certain milk establishments from the list of establishments allowed to process EU compliant and non-compliant milk during a transitional period in Poland (notified under document number C(2004) 1717) (Text with EEA relevance) (2004/471/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovakia (1), and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovakia (2), and in particular Article 24, Annex XII, Chapter 6, Section B, subsection I, point 1, letter e) thereof, Whereas: (1) Poland has been granted a transitional period for certain establishments listed in Appendix B to Annex XII to the Act of Accession. (2) Poland requests that thirty-seven milk processing plants which have been allowed to process EU compliant and non-compliant milk during a transitional period shall be deleted from Appendix B to the Annex XII to the Act of Accession. These establishments do not have the capacity to set up the regime foreseen in Chapter 6, Section B, subsection I, point 1, letter c). (3) It is appropriate to delete the establishments which do not have the capacity to process EU compliant and non-compliant milk. (4) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision. HAS ADOPTED THIS DECISION: Article 1 In Appendix B referred to in Chapter 6, Section B, subsection I, point 1 of Annex XII of the Act of Accession, the establishments listed in the Annex, are deleted. Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovakia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 april 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 236, 23.9.2003, p. 17. (2) OJ L 236, 23.9.2003, p. 33. ANNEX Poland No Vet. No Name of the establishment Establishments deleted from the list of establishments allowed to process EU compliant and non-compliant milk 1. B1 14281601 ZM Bakoma  S.A. 3. B1 08111601 SM Zary 4. B1 04631601 Torunska SM 8. B1 14291602 OSM Kosow 9. A 20041601 SM Mlekpol  10. B1 30111601 Obrzanska SM 11. B1 14111604 Onken Andex  Sp. zo.o 12. A20131601 SM Mlekowita  14. B1 14261601 OSM Siedlce 15. B 32141601 OSM Stargard Szczecinski 16. B1 20081601 Moniecka SM w Monkach 17. A 30291601 ZPM MLECZ  19. B1 10051601 OSM Lowicz 20. B1 06161601 Sm Ryki  22. B1 02041601 SM DEMI  23. B1 04641601 Kujawska SM 25. A 32081602 Arla Foods  Sp. Zo. O Goscino 26. A 14221602 SM Mazowsze  27. B1 30621601 OSM Konin 28. B1 04611601 SM OSOWA  29. A 14221601 BELL-Polska  Sp.zo.o 31. B1 14031601 OSM w Garwolinie 33. B1 14021601 OSM Ciechanow 34. A 16611601 ZOTT-Polska  Sp.zo.o 36. B1 14151603 SM Kurpie 37. A 10171601 Spoldzielnia Dostawcow Mleka w Wieluniv 38. B1 30271601 Mleczarnia TUREK  Sp.zo.o 39. B1 10611601 Lodzka SM 40. B1 02071601 SM KAMOS  41. A30611601 OSM Kalisz 43. B1 26131601 OSM Wloszczowa 44. B1 02251601 OSM Zgorzelec 48. B1 24751601 SM Jogser  49. A 10121601 OSM Radomsko 51. B1 24111601 OSM Raciborz 52. A04111601 Proszkownia Mleka Sp.zo.o Piotrkow Kujawski 53. A 06061601 OSM Krasnystaw